Citation Nr: 0534059	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-18 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
tinea pedis of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1990 to 
December 1991.  He also had additional, unverified service in 
the United States Army Reserves from August 1970 to November 
1990 and from December 1991 to November 2002.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  That rating decision granted service connection 
for the veteran's tinea pedis of the left foot and assigned a 
noncompensable rating and denied service connection for PTSD.

In November 2004, the veteran testified before the 
undersigned Acting Veterans Law Judge at the RO.  A 
transcript of the hearing is associated with the claims file.

Throughout the course of this appeal, including during the 
November 2004 travel Board hearing, the veteran raised the 
issue of entitlement to service connection for disability of 
the feet, other than skin disability.  Since this issue has 
not been developed for appellate review, it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  The veteran did not engage in combat, and the occurrence 
of a claimed inservice stressor supporting the current 
diagnosis of PTSD is not established by credible supporting 
evidence. 

3.  Since March 2000, the veteran's tinea pedis disability 
has been characterized by toe nail discoloration; it has not 
shown evidence of exfoliation, exudation, or itching of an 
exposed area, shown involvement of at least five percent of 
his body, or required systemic therapy.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).

2.  Entitlement to an initial compensable rating for tinea 
pedis of the left foot is not established.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7813 (2002); 38 C.F.R§§ 4.1, 4.7, 4.31, 4.118, Diagnostic 
Codes 7806, 7813 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  The VCAA applies to the instant 
claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

With regard to the claims seeking service connection for PTSD 
and a higher rating for tinea pedis, the appellant was 
provided VCAA notice in June 2002 letters from the RO and an 
October 2002 statement of the case (SOC).  Although he was 
provided full notice/information subsequent to the rating 
decision appealed, he is not prejudiced by any notice timing 
defect.  He has been notified of everything required, and has 
had ample opportunity to respond or supplement the record.  
Specifically, the June 2002 correspondence and October 2002 
SOC informed him of the allocation of responsibility of the 
parties to identify and obtain additional evidence in order 
to substantiate his claims.  The case was reviewed de novo in 
supplemental statements of the case (SSOCs) issued subsequent 
to the notice, and the appellant has had ample opportunity to 
respond. 

Regarding content of notice, SOCs and SSOCs dated from 2002 
to 2004 informed the appellant of what the evidence showed 
and why the claims were denied.  He was advised that VA would 
make reasonable efforts to help him get pertinent evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
This correspondence advised him of what the evidence must 
show to substantiate his claims; and of what information or 
evidence VA needed from him.  The RO asked him to submit any 
evidence in his possession that pertains to his claims.  (See 
October 2002 SOC).  Everything submitted to date has been 
accepted for the record and considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  
Development is complete to the extent possible.  VA's duties 
to notify and assist are met.  The appellant is not 
prejudiced by the Board' s proceeding with appellate review 
of the merits of these claims. Mayfield, supra.

II.  Service Connection for PTSD

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The Board notes that 38 C.F.R. § 3.304(f) was amended during 
the pendency of this claim.  However, the amendment 
(effective May 7, 2002), which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the three criteria noted above.  See 67 Fed. Reg. 
10330-10332 (March 7, 2002).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In the case at hand, the veteran served on active duty from 
November 1990 to December 1991.  His DD Form 214 indicates 
that his specialties were food service specialist, unit 
supply specialist, and motor transport operator.  His awards 
and decorations received do not reflect that he engaged in 
combat with the enemy.  

The veteran's active duty service medical records show he was 
examined in August 1991 for relief from active duty.  When 
questioned, the veteran indicated that he had nightmares or 
trouble sleeping and recurring thoughts about his experiences 
during Desert Storm.  On a separate form, the veteran 
indicated that he experienced frequent trouble sleeping but 
denied any depression, excessive worry, loss of memory, or 
nervous trouble.  The examining physician noted that the 
veteran's psychiatric examination was normal.  His Army 
Reserves service medical records are negative for any 
treatment or diagnosis of a mental disorder or any symptoms.

VA outpatient clinical records dated from 2001 to 2002 show 
the veteran's complaints of PTSD symptoms, including sleep 
disturbances, hypervigilance and increased arousal.  In 
January 2001, the veteran complained of intrusive thoughts 
and images from the Gulf War, including charred remains of 
Iraqis.  A February 2001 treatment record notes that the 
veteran reported viewing areas of devastation and seeing 
rotting and burned bodies during his time in Southwest Asia 
from February 1991 to August 1991.  The assessment was PTSD.

In an August 2002 written statement, the veteran described 
seeing dead and burned bodies while on a reconnaissance 
mission in Kuwait on November 11, 1990.  He stated that he 
witnessed the smells and odors of death and decayed bodies.  
The bodies were mangled and shot up.  He stated that he also 
witnessed the devastation and destruction of war.  

In April 2003, the RO sent a request for evidence supporting 
the veteran's claimed stressor to the United States Armed 
Forces Service Center (USASCRUR).

The USASCRUR responded in June 2004 that there was very 
little combat unit record information available in the U.S. 
Army Gulf War record collection concerning the activities of 
the veteran's company.  They were unable to locate 
documentation verifying the veteran's seeing dead bodies 
while traveling in Kuwait.  The USASCRUR indicated that 
stressful incidents involving seeing dead bodies were rarely 
verifiable.

In his November 2004 hearing before the undersigned, the 
veteran described the same stressor he previously referenced, 
that of the destruction of war and seeing dead bodies.  He 
stated that none of the men who were with him in service were 
killed.  

In the case at hand, the veteran's service records do not 
show that he engaged in combat with the enemy in Southwest 
Asia and the veteran has no awards or decorations that would 
suggest that he engaged in combat with the enemy.  According 
to his DD Form 214, he served in as a food services 
specialist, unit supply specialist and motor transport 
operator.  In view of the evidence showing that the veteran 
did not receive any award indicative of his participation in 
combat and the Board's determination that the veteran's own 
statements are not sufficiently credible to establish his 
participation in combat, credible supporting evidence is 
required to establish the occurrence of a stressor supporting 
a diagnosis of PTSD. 

The veteran was diagnosed with PTSD after his discharge from 
active duty.  VA treatment records dated from 2001 to 2003 
note that the diagnosis was based on the veteran's reports of 
observing dead, rotting, and burned bodies in while traveling 
through Kuwait.  

The primary impediment to service connection is the absence 
of a verified inservice stressor upon which PTSD was 
diagnosed.  That is, there is no evidence of record to 
corroborate the veteran's alleged observation of mutilated, 
dead bodies of Iraqis in Kuwait.  The veteran gave no 
specific details as to the exact location of these bodies.  
USASCRUR was unable to verify his alleged stressor because 
the general information provided by the veteran is not 
sufficient to permit verification.  Without a verified 
stressor, the veteran, as a noncombat veteran, cannot be 
granted service connection for PTSD.

The Board is aware that VA examiners have attributed PTSD to 
the veteran's military service based on the occurrence of an 
alleged stressor.  However, credible supporting evidence of 
the actual occurrence of an inservice stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau, 
supra.  

Without evidence showing that the veteran engaged in combat 
with the enemy or credible supporting evidence that a 
stressor supporting a diagnosis of PTSD occurred, the claim 
must be denied.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  

III.  Initial Rating for Tinea Pedis of the Left Foot

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2005).  Separate diagnostic codes identify the various 
disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases such as this one 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.

Under the criteria in effect prior to August 30, 2002, the 
veteran's disability was rated under that for 
dermatophytosis, the closest analogous rating.  According to 
the former rating criteria, dermatophytosis is rated, by 
analogy, to eczema, depending upon the location, extent, and 
repugnance or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7813 
(2002).

Pursuant to the former rating criteria, evidence of slight, 
if any, exfoliation, exudation, or itching caused by eczema 
(if on a nonexposed surface or small area) will result in the 
assignment of a noncompensable evaluation.  A compensable 
rating of 10 percent requires evidence of exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  The next higher evaluation of 30 percent 
requires evidence of constant exudation or itching, extensive 
lesions, or marked disfigurement.  The highest rating 
allowable pursuant to this Code, 50 percent, necessitates 
evidence of ulceration, extensive exfoliation, or crusting 
and systemic or nervous manifestations, or exceptional 
repugnance.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under the criteria that became effective August 30, 2002, 
dermatophytosis is rated, by analogy, as disfigurement of the 
head, face, or neck (under Code 7800); scars (under Codes 
7801, 7802, 7803, 7804, or 7805); or dermatitis (under Code 
7806) depending upon the predominant disability.  38 C.F.R. § 
4.118, Diagnostic Code 7813 (2005).  Here, as the veteran's 
service-connected tinea pedis involves his left foot and not 
his head, face, or neck, the Board finds that his service-
connected disability should be rated, by analogy, to 
dermatitis under Code 7806.

In this regard, pursuant to the revised rating criteria, a 
noncompensable rating is assigned with less than 5 percent of 
the entire body or less than 5 percent of exposed areas 
affected, and; no more than topical therapy required during 
the past 12-month period, a 10 percent evaluation for 
dermatitis or eczema requires evidence of exposure to at 
least 5 percent, but less than 20 percent, of the entire body 
or at least 5 percent, but less than 20 percent, of exposed 
areas affected; or the need for intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during the past 12-
month period.  The next higher rating of 30 percent requires 
evidence of exposure from 20 percent to 40 percent of the 
entire body or 20 percent to 40 percent of exposed areas 
affected; or the need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  The highest rating allowable pursuant 
to this Code, 60 percent, requires evidence of exposure to 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected; or the need for constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.  38 C.F.R. § 4.118, Code 7806 (2005).  

The Board notes that the VA General Counsel has held that 
pursuant to Supreme Court and Federal Circuit precedent, when 
a new regulation is issued while a claim is pending before 
VA, VA must first determine whether the regulation identifies 
the types of claims to which it applies.  If the regulation 
is silent, VA must determine whether applying the new 
provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003 (November 19, 2003).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

Service medical records note that the veteran was seen in 
June 1991 with complaints of loss of feeling in his 3rd and 
4th toes, as well has his toenails turning colors.  The 
diagnosis was tinea pedis.  The veteran was treated with 
medication and was placed on a soft shoe profile.  In October 
1991, the veteran was treated for athlete's foot and removal 
of a toenail.  

In March 2000, the veteran submitted a claim for service 
connection for foot disability.

In October 2000, the veteran underwent VA examination.  His 
left foot had a large discolored area on the medial portion 
of the toenail, which apparently gave the veteran some 
feeling that the toenail was diseased.  The diagnoses 
included "some sort of disease of the large toenails of both 
feet which caused the toenails to be removed."  The examiner 
noted that the veteran currently had discoloration of one 
toenail.

By rating decision dated in December 2000, the RO granted 
service connection for tinea pedis of the left foot and 
assigned a noncompensable evaluation, effective in March 
2000.  The veteran appealed the rating assigned.

September and November 2001 VA clinical records show the 
veteran was concerned about his nails and painful calluses on 
his feet.  On examination, the physician observed 
hyperkeratosis and nails that were thick and yellow in spots.  
The assessment was onychomycosis and diffuse calluses.

In December 2002, the veteran underwent VA examination.  He 
complained of ongoing foot pain.  The veteran did not have 
exfoliation, exudation, or significant itching either in an 
exposed area or in an extensive area.  The examiner noted 
that the veteran's service-connected disability was in a non-
exposed area.  The veteran had only topical therapy in the 
past 12 months.  The veteran reported that at some point in 
the past, a private physician had prescribed systemic 
medication; however, the veteran was unable to remember the 
date or any details of this treatment.  Examination revealed 
discoloration in the left big toenail.  There were no records 
of scaling or exudation.  The veteran did have very dry skin 
on the soles of both feet, particularly the heels, which 
might possible be termed scaling.  

The examiner noted that the findings in the veteran were 
really minimal as they related to tinea pedis, which was 
present now only in the big toenail on the left foot and two 
of the small toes on the right foot.  It presented as 
onychomycosis and was typical.  Typically it was refractory 
to treatment, but it was not disabling and not even 
symptomatic.  

The diagnoses included xerosis (dry skin) and persistent 
onychomycosis very prominent in the left big toenail, 
prominent in the right fourth and fifth toenails, and much 
less prominent areas in other toenails.

The examiner stated that the veteran did have tinea pedis, 
presenting only as onychomycosis in the left big toe, toes 
four and five on the right, and a few other areas.  This was 
treated, persistent, recurrent, and was not symptomatic or 
disabling, although it was unsightly.  It involved less than 
5 percent of the body surface area and was on an area that 
was not exposed.  

In August 2004, the veteran again underwent VA examination.  
The veteran reported current treatment consisting only of 
ointment, which was prescribed probably for softening 
keratoses.  He was not presently on any antifungal 
medication.  On examination, the feet had normal pedal 
pulses.  The veteran had hyperkeratoses in the pressure 
areas, especially along the lateral margins of both feet.  
There were no fungus skin infections noted, and examination 
of the toenails revealed only hyperpigmentation and some 
thickening of the nails, especially the greater toenails.  
The diagnosis was onychomycosis of the toenails, previously 
treated.  There was only thickening and discoloration of the 
toenails, especially the greater toenails.  The examiner 
stated that the percentage of the body involved was less than 
one percent, and that the condition would not cause 
functional impairment.

During a November 2004 travel Board hearing, the veteran 
testified that he used only topical creams for his feet.  

With regard to the specific requirements for a compensable 
rating under the former rating criteria, the Board finds that 
there is no medical evidence of any exfoliation, exudation, 
or itching associated with the veteran's service-connected 
disability.  In addition, VA examiners in 2002 and 2004 noted 
that the service-connected disability does not involve an 
exposed area.  Therefore, the veteran's service-connected 
tinea pedis does not warrant a compensable rating under the 
former rating criteria.

With regard to the revised criteria, the Board finds that 
there is no evidence that at least five percent of the 
veteran's body or exposed area is involved.  Specifically the 
2002 VA examiner indicated the veteran had less than five 
percent involvement, and the 2004 VA examiner stated the 
veteran's disability involved less than one percent of his 
body.  Additionally, there is no evidence that the veteran's 
disability required any systemic therapy at any point since 
March 2000.  While there was some evidence that he required 
this type of medication at some previous time (during his 
Reserve service), it is no longer required and was never 
required during the time when the veteran's service-connected 
disability was rated by VA.

The Board notes that the veteran testified that he has pain 
that radiates from his toe to his knee.  However, the VA 
examination reports of record show that the veteran's 
complaints of pain have been attributed to numerous 
additional disorders of the feet, including painful calluses 
and plantar fasciitis, for which service connection has not 
specifically been granted.  Symptoms attributable to 
nonservice-connected disabilities generally may not be 
considered in evaluating the service-connected disability 
under consideration.  See 38 C.F.R. § 4.14.  The fact remains 
that the veteran's tinea pedis has repeatedly been found to 
be asymptomatic.  

The preponderance of the evidence, then, is against the 
veteran's claim of entitlement to a compensable rating for 
the service-connected tinea pedis at any time during the 
appeal period.




ORDER

Service connection for PTSD is denied.

An initial compensable evaluation for tinea pedis of the left 
foot is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


